Exhibit 10.7

Deutsche Bank [exh1007coltdbbasewarr_image1.gif]


Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St, London EC2N 2DB
Telephone: 44 20 7545 8000


c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500


Internal Reference: 611291


December 4, 2014


PROS Holdings, Inc.
3100 Main Street, Suite 900
Houston, Texas 77002
Attn:
General Counsel



Re:    Base Issuer Warrant Transaction


The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG, London
Branch (“Dealer”) and PROS Holdings, Inc. (“Issuer”). This communication
constitutes a “Confirmation” as referred to in the Agreement specified below.
DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND ISSUER SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).
Chairman of the Supervisory Board: Dr. Paul Achleitner.
 Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin - Federal Financial Supervising Authority) and by the Prudential
Regulation Authority and subject to limited regulation by the Prudential
Regulation Authority and Financial Conduct Authority. Deutsche Bank AG, London
Branch is a member of the London Stock Exchange. Deutsche Bank AG is a joint
stock corporation with limited liability incorporated in the Federal Republic of
Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch Registration
in England and Wales BR000005; Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB. Details about the extent of our
authorisation and regulation by the Prudential Regulation Authority, and
regulation by the Financial Conduct Authority are available on request or from
https://www.db.com/en/content/eu_disclosures_uk.htm.
 
Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.










    

--------------------------------------------------------------------------------






1.This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). For purposes of the Equity Definitions,
each reference herein to a Warrant shall be deemed to be a reference to a Call
Option or an Option, as context requires.
Issuer is hereby advised, and Issuer acknowledges, that Dealer has engaged in,
or refrained from engaging in, substantial financial transactions and has taken
other material actions in reliance upon the parties’ entry into the Transaction
to which this Confirmation relates on the terms and conditions set forth below.
This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if Dealer and
Issuer had executed an agreement in such form on the date hereof (but without
any Schedule except for (i) the election of Loss and Second Method and US
Dollars (“USD”) as the Termination Currency, (ii) the replacement of the word
“third” in the last line of Section 5(a)(i) of the Agreement with the word
“first” and (iii) the election that the “Cross Default” provisions of Section
5(a)(vi) of the Agreement shall apply to Issuer with a “Threshold Amount” of
USD25 million).
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions; (iii)
the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt, except
to the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.
The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Issuer or any
confirmation or other agreement between Dealer and Issuer pursuant to which an
ISDA Master Agreement is deemed to exist between Dealer and Issuer, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and Issuer are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.
2.    The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:
General Terms:
Trade Date:
December 4, 2014

Effective Date:
December 10, 2014, or such other date as agreed between the parties

Components:
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined


2
    
    

--------------------------------------------------------------------------------




separately for each Component as if each Component were a separate Transaction
under the Agreement.
Warrant Style:
European

Warrant Type:
Call

Seller:
Issuer

Buyer:
Dealer

Shares:
The Common Stock of Issuer, par value USD0.001 (Ticker Symbol: “PRO”).

Number of Warrants:
For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:
One Share per Warrant

Strike Price:
USD45.4825

Number of Shares:
As of any date, a number of Shares equal to the product of the Number of
Warrants and the Warrant Entitlement.

Premium:
USD4,462,500

Premium Payment Date:
The Effective Date

Exchange:
The New York Stock Exchange

Related Exchange:
All Exchanges

Procedures for Exercise:

3
    
    

--------------------------------------------------------------------------------




In respect of any Component:
Expiration Time:
Valuation Time

Expiration Date:
As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not and is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its sole discretion, that
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for the
Transaction). Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any Expiration Date,
the Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date, shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and may determine the VWAP Price
for such Expiration Date based on transactions in the Shares taking into account
the nature and duration of such Market Disruption Event. Any Scheduled Trading
Day on which, as of the date hereof, the Exchange is scheduled to close prior to
its normal close of trading shall be deemed not to be a Scheduled Trading Day;
if a closure of the Exchange prior to its normal close of trading on any
Scheduled Trading Day is scheduled following the date hereof, then such
Scheduled Trading Day shall be deemed to be a Disrupted Day in full. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date. “Final Disruption Date” means August 31, 2020.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by (A) deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) replacing the words “or (iii)
an Early Closure.” therein with “(iii) an Early Closure, or (iv) a Regulatory
Disruption.”


4
    
    

--------------------------------------------------------------------------------




Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Regulatory Disruption:
Any event that Dealer concludes in good faith and in a commercially reasonable
manner, based on advice of counsel, makes it appropriate, with respect to any
legal, regulatory or self-regulatory requirements or related policies or
procedures applicable to similar equity derivatives transactions and
consistently applied (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer), for Dealer to
refrain from or decrease any market activity in connection with the Transaction.

Automatic Exercise:
Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

Issuer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:
As provided in Section 6(a) below.

    
Settlement Terms:

5
    
    

--------------------------------------------------------------------------------




In respect of any Component:
Settlement Currency:
USD

Net Share Settlement:
On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional Share valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date. If,
in the reasonable opinion of Dealer, based on advice of counsel, for any reason,
the Shares deliverable upon Net Share Settlement would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act of 1933, as
amended (the “Securities Act”), then Dealer may elect to either (x) accept
delivery of such Shares notwithstanding any restriction on transfer or (y) have
the provisions set forth in Section 8(c) below apply.

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.
Number of Shares to be Delivered:
In respect of any Exercise Date, the product of (i) the number of Warrants
exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) (A) the excess of the VWAP Price on the Valuation Date
occurring in respect of such Exercise Date over the Strike Price (or, if there
is no such excess, zero) divided by (B) such VWAP Price.

VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent in good
faith and in a commercially reasonable manner based on the New York Volume
Weighted Average Price per Share for the regular trading session (including any
extensions thereof) of the Exchange on such Exchange Business Day (without
regard to pre-open or after hours trading outside of such regular trading
session), as published by Bloomberg at 4:15 P.M., New York City time (or 15
minutes following the end of any extension of the regular trading session), on
such Exchange Business Day, on Bloomberg page “PRO.N <Equity> AQR” (or any
successor thereto) (or if such published volume weighted average price is
unavailable or is manifestly incorrect, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent in good faith and
in a commercially reasonable manner using, if practicable, a volume weighted
method).

Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall


6
    
    

--------------------------------------------------------------------------------




be modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws that
exist as a result of the fact that Issuer is the issuer of the Shares.
Adjustments:
In respect of any Component:
Method of Adjustment:
Calculation Agent Adjustment. For the avoidance of doubt, Calculation Agent
Adjustment shall continue to apply until the obligations of the parties
(including any obligations of Issuer pursuant to Section 8(f) below) under the
Transaction have been satisfied in full.

Extraordinary Dividend:
Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions).

Extraordinary Events:
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors) and of an entity or person that is a corporation organized under the
laws of the United States, any State thereof or the District of Columbia”.

Consequences of Merger Events:
(a)
Share-for-Share:    Modified Calculation Agent Adjustment

(b)
Share-for-Other:    Cancellation and Payment (Calculation Agent Determination);
provided that Dealer may elect, in its sole discretion, that Modified
Calculation Agent Adjustment shall apply for all or part of the Transaction.

(c)
Share-for-Combined:    Cancellation and Payment (Calculation Agent
Determination); provided that Dealer may elect, in its sole discretion, that
Modified Calculation Agent Adjustment or Component Adjustment shall apply for
all or part of the Transaction.

Tender Offer:
Applicable

Consequences of Tender Offers:
(a)
Share-for-Share:    Modified Calculation Agent Adjustment

(b)
Share-for-Other:    Modified Calculation Agent Adjustment

(c)
Share-for-Combined:    Modified Calculation Agent Adjustment

Consequences of Announcement Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to


7
    
    

--------------------------------------------------------------------------------




“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event” and (y) for the avoidance of
doubt, the Calculation Agent may determine whether the relevant Announcement
Event has had an economic effect on any Component (and, if so, adjust the terms
of such Component accordingly) on one or more occasions on or after the date of
the Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation thereof, it being
understood that any adjustment in respect of an Announcement Event shall take
into account any earlier adjustment relating to the same Announcement Event. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.
Announcement Event:
(i) The public announcement by any entity of (x) any transaction or event that,
if completed, would constitute a Merger Event or Tender Offer, (y) any potential
acquisition by Issuer and/or its subsidiaries where the aggregate consideration
exceeds 15% of the market capitalization of Issuer as of the date of such
announcement (an “Acquisition Transaction”) or (z) the intention to enter into a
Merger Event or Tender Offer or an Acquisition Transaction, (ii) the public
announcement by Issuer of an intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, a Merger
Event or Tender Offer or an Acquisition Transaction or (iii) any subsequent
public announcement by any entity of a change to a transaction or intention that
is the subject of an announcement of the type described in clause (i) or (ii) of
this sentence (including, without limitation, a new announcement, whether or not
by the same party, relating to such a transaction or intention or the
announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent. For
the avoidance of doubt, the occurrence of an Announcement Event with respect to
any transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” the remainder of the definition of
“Merger Event” in Section 12.1(b) of the Equity Definitions following the
definition of “Reverse Merger” therein shall be disregarded.

Modified Calculation
Agent Adjustment:
If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different


8
    
    

--------------------------------------------------------------------------------




from the issuer of the Shares, then with respect to such Merger Event, as a
condition precedent to the adjustments contemplated in Section 12.2(e)(i) of the
Equity Definitions, Issuer and the issuer of the Shares shall, prior to the
Merger Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether or not such requirements or related policies and procedures
are imposed by law or have been voluntarily adopted by Dealer), and if such
conditions are not met or if the Calculation Agent determines that no adjustment
that it could make under Section 12.2(e)(i) of the Equity Definitions will
produce a commercially reasonable result, then the consequences set forth in
Section 12.2(e)(ii) of the Equity Definitions shall apply.
Composition of Combined Consideration:
Notwithstanding anything to the contrary in the Equity Definitions, if the
composition of Combined Consideration in respect of any Share-for-Combined
Merger Event could be determined by a holder of Shares, Dealer shall determine
the composition of such Combined Consideration assumed for purposes of
adjustments and deliveries hereunder in its sole discretion.



Nationalization, Insolvency
or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or


9
    
    

--------------------------------------------------------------------------------




terminated portion thereof) being the Affected Transaction and Issuer being the
sole Affected Party) shall be deemed to occur, and, in lieu of Sections 12.7,
12.8 and 12.9 of the Equity Definitions, Section 6 of the Agreement shall apply
to such Affected Transaction.
Additional Disruption Events:
(a)
Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) by adding the phrase “and/or Hedge
Position” after the word “Shares” in clause (X) thereof and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; and provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
(i) replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the phrase “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)” and (ii) adding the
words “, or holding, acquiring or disposing of Shares or any Hedge Positions
relating to,” after the words “obligations under” in clause (Y) thereof.

(b)
Failure to Deliver:    Applicable

(c)
Insolvency Filing:    Applicable

(d)
Hedging Disruption:    Applicable; provided that:

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following sentence at the end of such Section:
“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and (ii)
the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms.”; and
(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
(e)
Increased Cost of Hedging:    Applicable; provided that the following
parenthetical shall be inserted immediately following the word “expense” in the
third line of Section 12.9(a)(vi) of the Equity Definitions: “(including, for
the avoidance of


10
    
    

--------------------------------------------------------------------------------




doubt, the incurrence of any stock borrow expense in excess of Hedging Party’s
reasonable expectation as of the Trade Date, other than to the extent resulting
from an Increased Cost of Stock Borrow)”.
(f)
Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:    2.00% per annum
(g)
Increased Cost of Stock Borrow:    Applicable

Initial Stock Loan Rate:    0.25% per annum
Hedging Party:
Dealer for all applicable Additional Disruption Events.

Determining Party:
Dealer for all applicable Additional Disruption Events.

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

3.
Calculation Agent:    Dealer; provided that, following the occurrence of an
Event of Default described in Section 5(a)(vii) of the Agreement with respect to
which Dealer is the Defaulting Party, if the Calculation Agent fails to timely
make any calculation, adjustment or determination required to be made by the
Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five (5) Exchange Business Days
following notice to the Calculation Agent by Issuer of such failure, Issuer
shall have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act as the Calculation Agent.
Whenever the Calculation Agent is required to act or to exercise judgment in any
way with respect to the Transaction hereunder, it will do so in good faith and
in a commercially reasonable manner.

4.    Account Details:
Dealer Payment Instructions:    
Bank of New York
ABA 021-000-018
Deutsche Bank Securities Inc.
A/C 8900327634


Account for delivery of Shares to Dealer: To be provided by Dealer
Issuer Payment Instructions: To be provided by Issuer.
5.    Offices:

11
    
    

--------------------------------------------------------------------------------




The Office of Dealer for the Transaction is:
London
The Office of Issuer for the Transaction is:
Inapplicable, Issuer is not a Multibranch Party
6.    Notices: For purposes of this Confirmation:
(a)    Address for notices or communications to Issuer:
To:        PROS Holdings, Inc.
3100 Main Street, Suite 900
Houston, Texas 77002
Attn:        General Counsel


(b)    Address for notices or communications to Dealer:
To:        Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attn:        Andrew Yaeger
Telephone:    (212) 250-2717
Email:        Andrew.Yaeger@db.com
 
With a copy to:
 
Attn:        Eric Natelson
Telephone:    (212) 250-7099
Email:        Eric.Natelson@db.com


7.    Representations, Warranties and Agreements:

12
    
    

--------------------------------------------------------------------------------




(a)    In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:
(i)    On the Trade Date and as of the date of any Notice of Share Termination
under (and as defined in) Section 8(b) below, (A) none of Issuer and its
officers and directors is aware of any material nonpublic information regarding
Issuer or the Shares and (B) all reports and other documents filed by Issuer
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), when considered as a whole (with
the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.
(ii)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that neither Dealer nor any of its affiliates
is making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).
(iii)    Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction, and approving the
Transaction for purposes of Section 203 of the Delaware General Corporation Law,
and such other certificate or certificates as Dealer shall reasonably request.
(iv)    Issuer is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
(v)    Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.
(vi)    On the Trade Date and the Premium Payment Date (A) the assets of Issuer
at their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.
(vii)    Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below, but without giving effect
to the limitation on adjustments to the Capped Number set forth in the proviso
in the first sentence of Section 8(f)).
(viii)    The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement, dated as of December 4,
2014, among Issuer and Goldman, Sachs & Co. and Deutsche Bank Securities Inc. as
representatives of the several Purchasers named in Schedule I thereto (the
“Purchase Agreement”) are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.
(ix)    (x) (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the sixth Exchange Business Day
immediately following the Trade Date, and (y) (A) during the period starting on
the first Expiration Date and ending on the last Expiration Date (the

13
    
    

--------------------------------------------------------------------------------




“Settlement Period”), the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Issuer shall not engage
in any “distribution,” as such term is defined in Regulation M until the sixth
Exchange Business Day immediately following the Settlement Period.
(x)    During the Settlement Period and on any other Exercise Date, neither
Issuer nor any “affiliate” or “affiliated purchaser” (each as defined in Rule
10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.
(xi)    Issuer agrees that it (A) will not during the Settlement Period make, or
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Dealer following any such announcement that such announcement
has been made; and (C) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (i) Issuer’s average daily Rule 10b-18 Purchases (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Dealer or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Issuer to Dealer that such information is true and correct. In
addition, Issuer shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.
(xii)    Any issuance of Shares upon exercise or termination of the Transaction
has been, and throughout the Transaction will continue to be, duly authorized
and, upon issuance, such Shares will be validly issued, fully paid and
non-assessable, and the issuance or delivery thereof shall not be subject to any
preemptive or similar rights and such Shares shall, upon issuance, be accepted
for listing or quotation on the Exchange. A number of Shares of Issuer equal to
the Capped Number have been reserved for issuance upon exercise or termination
of the Warrants by all required corporate action of the Issuer.
(xiii)    Issuer (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD50 million.
(b)    Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended, and is entering into the Transaction as principal (and
not as agent or in any other capacity, fiduciary or otherwise) and not for the
benefit of any third party.
(c)    Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Dealer
represents and warrants to Issuer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it

14
    
    

--------------------------------------------------------------------------------




is an “accredited investor” as that term is defined in Regulation D as
promulgated under the Securities Act, (iii) it is entering into the Transaction
for its own account and without a view to the distribution or resale thereof,
(iv) the assignment, transfer or other disposition of the Transaction has not
been and will not be registered under the Securities Act and is restricted under
this Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.
(d)    Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of Title 11 of the United States Code (the
“Bankruptcy Code”). The parties hereto further agree and acknowledge (A) that
this Confirmation is a “securities contract,” as such term is defined in Section
741(7) of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” within the meaning of Section 546 of
the Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded
by, among other sections, Sections 362(b)(6), 362(b)(27), 362(o), 546(e),
546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.
(e)    As a condition to Dealer’s obligation to pay the Premium on the Premium
Payment Date, Issuer shall deliver to Dealer (i) an incumbency certificate,
dated as of the Trade Date, of Issuer in customary form, (ii) an opinion of
counsel, dated as of the Trade Date and reasonably acceptable to Dealer in form
and substance, with respect to the matters set forth in Section 3(a) of the
Agreement and Sections 7(a)(v) and 7(a)(xii) of this Confirmation and such other
matters as Dealer may reasonably request and (iii) evidence that the listing of
the Shares issuable upon exercise or termination of the Warrants on the Exchange
has been approved by the Exchange, subject only to official notice of issuance.
(f)    Issuer understands that notwithstanding any other relationship between
Issuer and Dealer and its affiliates, in connection with this Transaction and
any other over-the-counter derivative transactions between Issuer and Dealer or
its affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.
(g)    Issuer represents and warrants that it has received, read and understands
the OTC Options Risk Disclosure Statement and a copy of the most recent
disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.
8.    Other Provisions:
(a)    Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or Settlement Date or any other date of valuation or delivery by
Issuer, with respect to some or all of the relevant Warrants (in which event the
Calculation Agent shall make appropriate adjustments to the relevant delivery
obligation), if Dealer determines, in good faith and in its commercially
reasonable discretion, that such extension is reasonably necessary or
appropriate to preserve Dealer’s commercially reasonable hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock borrow market or other relevant market or to enable Dealer to effect
purchases of Shares or Share Termination Delivery Units in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would, if Dealer were Issuer or an affiliated purchaser of
Issuer, be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).
(b)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to Section
6(d)(ii) of the

15
    
    

--------------------------------------------------------------------------------




Agreement (a “Payment Obligation”), Issuer shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day (which written
confirmation shall contain the representation and warranty set forth in Section
7(a)(i)), no later than 9:30 A.M., New York City time, on the Merger Date,
Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if Issuer does not elect to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to elect to require Issuer to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Issuer’s failure to elect or election to the contrary; and
provided further that Issuer shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of (i)
an Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party or an Extraordinary
Event, which Event of Default, Termination Event or Extraordinary Event resulted
from an event or events within Issuer’s control. Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

16
    
    

--------------------------------------------------------------------------------




Share Termination Alternative:
If applicable, means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 6(d)(ii) of the Agreement (the “Share Termination
Payment Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash in the Settlement Currency equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price.

Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent and
notified by the Calculation Agent to Issuer at the time of notification of the
Payment Obligation.

Share Termination Delivery Unit:
In the case of a Termination Event (other than on account of an Insolvency,
Nationalization or Merger Event), Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

Failure to Deliver:
Applicable

Other Applicable Provisions:
If Share Termination Alternative is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction, except that all references
to “Shares” shall be read as references to “Share Termination Delivery Units”;
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Issuer is the issuer of
any Share Termination Delivery Units (or any security forming a part thereof).
If, in the reasonable opinion of Dealer, based on advice of counsel, for any
reason, any securities comprising the Share Termination Delivery Units
deliverable pursuant to this Section 8(b) would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act, then Dealer may
elect to either (x) permit delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in Section 8(c)
below apply.

(c)    Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Dealer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery

17
    
    

--------------------------------------------------------------------------------




obligation is due, either (A) all Shares or Share Termination Delivery Units, as
the case may be, delivered by Issuer to Dealer shall be, at the time of such
delivery, covered by an effective registration statement of Issuer for immediate
resale by Dealer (such registration statement and the corresponding prospectus
(the “Prospectus”) (including, without limitation, any sections describing the
plan of distribution) in form and content commercially reasonably satisfactory
to Dealer) or (B) Issuer shall deliver additional Shares or Share Termination
Delivery Units, as the case may be, so that the value of such Shares or Share
Termination Delivery Units, as determined by the Calculation Agent to reflect a
commercially reasonable liquidity discount, equals the value of the number of
Shares or Share Termination Delivery Units that would otherwise be deliverable
if such Shares or Share Termination Delivery Units were freely tradeable
(without prospectus delivery) upon receipt by Dealer (such value, the “Freely
Tradeable Value”); provided that, if requested by Dealer, Issuer shall make the
election described in this clause (B) with respect to Shares delivered on all
Settlement Dates no later than one Exchange Business Day prior to the first
Exercise Date, and the applicable procedures described below shall apply to all
Shares delivered on the Settlement Dates on an aggregate basis.
(ii)    It shall be a condition to Issuer’s right to make the election described
in clause (c)(i)(A) that:
(A)    Dealer (or an affiliate of Dealer designated by Dealer) shall be afforded
a reasonable opportunity to conduct a due diligence investigation with respect
to Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Dealer or such affiliate, as the case may be, in its discretion; and
(B)    Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Dealer or such affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
Dealer or such affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all registration costs and all fees and expenses of counsel
for Dealer, and shall provide for the delivery of accountants’ “comfort letters”
to Dealer or such affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.
(iii)    If Issuer makes the election described in clause (c)(i)(B) above:
(A)    Dealer (or an affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Dealer or such affiliate identified by Dealer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with respect to Issuer customary
in scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;
(B)    Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Dealer or
such affiliate and the private resale of such shares by Dealer or such
affiliate, substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to Dealer and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all expenses in connection with such resale, including all
fees and

18
    
    

--------------------------------------------------------------------------------




expenses of counsel for Dealer, shall contain representations, warranties and
agreements of Issuer reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to Dealer or such affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares;
(C)    Issuer agrees that (i) any Shares or Share Termination Delivery Units so
delivered to Dealer may be transferred by and among Dealer and its affiliates,
and Issuer shall effect such transfer without any further action by Dealer and
(ii) after the minimum “holding period” within the meaning of Rule 144(d) under
the Securities Act has elapsed with respect to such Shares or any securities
issued by Issuer comprising such Share Termination Delivery Units, Issuer shall
promptly remove, or cause the transfer agent for such Shares or securities to
remove, any legends referring to any such restrictions or requirements from such
Shares or securities, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer); and
(D)    Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resales of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).
(d)    Make-whole Shares. If Issuer makes the election described in clause
(i)(B) of paragraph (c) of this Section 8, then Dealer or its affiliates may
sell (which sale shall be made in a commercially reasonable manner) such Shares
or Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which Dealer or its affiliates completes the
sale of a sufficient number of Shares or Share Termination Delivery Units, as
the case may be, so that the realized net proceeds of such sales exceed the
Freely Tradeable Value. If any of such delivered Shares or Share Termination
Delivery Units remain after such realized net proceeds exceed the Freely
Tradeable Value, Dealer shall return such remaining Shares or Share Termination
Delivery Units to Issuer. If the Freely Tradeable Value exceeds the realized net
proceeds from such resale, Issuer shall transfer to Dealer by the open of the
regular trading session on the Exchange on the Exchange Trading Day immediately
following the final day of the Resale Period (without giving effect to any
extension thereof pursuant to the immediately succeeding sentence), the amount
of such excess (the “Additional Amount”) in cash or in a number of additional
Shares or Share Termination Delivery Units, as the case may be, (“Make-whole
Shares”) in an amount that, based on the Relevant Price on such final day of the
Resale Period (as if such day was the “Valuation Date” for purposes of computing
such Relevant Price), has a dollar value equal to the Additional Amount. The
Resale Period shall continue to enable the sale of the Make-whole Shares in the
manner contemplated by this Section 8(d). This provision shall be applied
successively until the Additional Amount is equal to zero, subject to Section
8(f).
(e)    Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Dealer, any of its affiliates subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Dealer with respect to “beneficial ownership” of
any Shares (collectively, “Dealer Group”) would be equal to or greater than 8%
or more of the outstanding Shares on the date of determination or (ii) Dealer,
Dealer Group or any person whose ownership position would be aggregated with
that of Dealer or

19
    
    

--------------------------------------------------------------------------------




Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
Section 203 of the Delaware General Corporation Law or other federal, state or
local law, rule, regulation or regulatory order or organizational documents or
contracts of Issuer applicable to ownership of Shares (“Applicable
Restrictions”), would own, beneficially own, constructively own, control, hold
the power to vote or otherwise meet a relevant definition of ownership in excess
of a number of Shares equal to (x) the number of Shares that would give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Dealer Person under
Applicable Restrictions and with respect to which such requirements have not
been met or the relevant approval has not been received or that would subject a
Dealer Person to restrictions (including restrictions relating to business
combinations or other designated transactions) or have any other adverse effect
on a Dealer Person under Applicable Restrictions minus (y) 1.0% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (i) or (ii), an “Excess Ownership Position”). If any delivery owed to
Dealer hereunder is not made, in whole or in part, as a result of this
provision, Issuer’s obligation to make such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Dealer gives notice to Issuer
that such delivery would not result in the existence of an Excess Ownership
Position.
(f)    Limitations on Settlement by Issuer. Notwithstanding anything herein or
in the Agreement to the contrary (except as set forth in this Section 8(f)), in
no event shall Issuer be required to deliver Shares in connection with the
Transaction in excess of 1,506,427 Shares, as such number may be adjusted from
time to time in accordance with the provisions hereof; provided that no such
adjustment shall cause the Capped Number to exceed the Available Shares (as in
effect from time to time), other than as a result of actions of Issuer or events
within Issuer’s control (the “Capped Number”). Notwithstanding anything to the
contrary in the Agreement or the Equity Definitions, such limitation shall not
affect the calculation of any Payment Obligation (as defined in Section 8(b)),
it being understood that if the Share Termination Alternative applies pursuant
to Section 8(b), the number of Shares deliverable pursuant to such Section shall
not exceed the Capped Number. Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of the Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(f) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver Shares, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, when, and to the extent, that
(A) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (B) authorized and unissued Shares previously
reserved for issuance in respect of other transactions become no longer so
reserved or (C) Issuer additionally authorizes any unissued Shares that are not
reserved for other transactions (such events as set forth in clauses (A), (B)
and (C) above, collectively, the “Share Issuance Events”). In the event that
there are any Deficit Shares or the proviso in the first sentence of this
Section 8(f) has prevented any adjustment to the Capped Number, (i) Issuer shall
promptly notify Dealer of the occurrence of any of the Share Issuance Events
(including the number of Shares subject to clause (A), (B) or (C) and the
corresponding number of Shares to be delivered) and, as promptly as reasonably
practicable, deliver such Shares thereafter, (ii) Issuer shall use its best
efforts to cause Share Issuance Events to the extent necessary to deliver the
full number of Deficit Shares or cause the Capped Number to equal the Capped
Number that would be in effect but for the proviso set forth in the first
sentence of this Section 8(f), as the case may be, and (iii) Issuer shall not,
until Issuer’s obligations under the Transaction have been satisfied in full,
use any Shares that become available for potential delivery to Dealer as a
result of any Share Issuance Event for the settlement or satisfaction of any
transaction or obligation other than the Transaction or any other warrant
transaction between Issuer and Dealer or reserve any such Shares

20
    
    

--------------------------------------------------------------------------------




for future issuance for any purpose other than to satisfy Issuer’s obligations
to Dealer under the Transaction or any other warrant transaction between Issuer
and Dealer.
(g)    Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Issuer’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Issuer’s bankruptcy to any claim arising
as a result of a breach by Issuer of any of its obligations under this
Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Issuer under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of Issuer
herein under or pursuant to any other agreement.
(h)    Amendments to Equity Definitions. The following amendments shall be made
to the Equity Definitions:
(i)    The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has an effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;
(ii)     Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are hereby
amended by deleting the words “a diluting or concentrative” and, in the case of
Section 11.2(e)(vii), replacing them with “an economic” and, in each case,
adding the phrase “or options on the Shares” at the end of the sentence;
(iii)    Section 12.7(b) of the Equity Definitions is hereby amended by deleting
the words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”;
(iv)    Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); (B)
replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; “Lending Party”
means a third party that is not the Issuer or an affiliate of the Issuer that
Dealer considers to be an acceptable counterparty (acting in good faith and in a
reasonable manner in light of (x) other transactions that Dealer (or its agent
or affiliate) may have entered into with such party and (y) any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements or related policies and procedures are imposed
by law or have been voluntarily adopted by Dealer) that apply generally to
transactions of a nature and kind similar to the transactions contemplated with
such party); and
(v)    Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C), (3)
replacing in the penultimate sentence the words “either party” with “the Hedging
Party” and (4) deleting clause (X) in the final sentence.
(i)    Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer.

21
    
    

--------------------------------------------------------------------------------




(j)    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.
(k)    Additional Termination Events. The occurrence of any of the following
shall constitute an Additional Termination Event with respect to which the
Transaction shall be the sole Affected Transaction and Issuer shall be the sole
Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement and to determine the
amount payable pursuant to Section 6(e) of the Agreement; provided that with
respect to any Additional Termination Event, Dealer may choose to treat part of
the Transaction as the sole Affected Transaction, and, upon the termination of
the Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:
(i)    Dealer concludes in good faith and in a commercially reasonable manner,
based on advice of counsel, that it is advisable to terminate a portion of the
Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations or related policies or
procedures applicable to similar equity derivatives transactions and
consistently applied (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer), or Dealer,
despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal to hedge its obligations pursuant
to this Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements;
(ii)    at any time at which any Excess Ownership Position occurs, Dealer, in
its commercially reasonable discretion, is unable to effect a transfer or
assignment to a third party of the Transaction or any other transaction between
the parties after using its commercially reasonable efforts on pricing and terms
and within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists; provided that Dealer shall treat only that
portion of the Transaction as the Affected Transaction as necessary so that such
Excess Ownership Position would no longer exist following the resulting partial
termination of the Transaction (after taking into account commercially
reasonable adjustments to Dealer’s commercially reasonable Hedge Positions from
such partial termination);
(iii)     any “person” or “group” (within the meaning of Section 13(d) of the
Exchange Act), other than Issuer, its wholly owned subsidiaries or its or their
employee benefit plans, files a Schedule TO or any schedule, form or report
under the Exchange Act disclosing that such person or group has become the
direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the common equity of Issuer representing more than 50% of the
voting power of such common equity;
(iv)    consummation of (A) any recapitalization, reclassification or change of
the Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets, or (B) any share exchange,
consolidation or merger of Issuer pursuant to which the Shares shall be
converted into cash, securities or other property or assets, or (C) any sale,
lease or other transfer, in one transaction or a series of transactions, of all
or substantially all of the consolidated assets of Issuer and its subsidiaries,
taken as a whole, to any person other than one of Issuer’s wholly owned
subsidiaries; provided that, notwithstanding the foregoing, any transaction or
transactions set forth in the immediately preceding clause (iii) or this clause
(iv) shall not constitute an Additional Termination Event if (x) at least 90% of
the consideration received or to be received by holders of the Shares (excluding
cash payments for fractional Shares) in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective

22
    
    

--------------------------------------------------------------------------------




successors) or that will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions and (y) following such
transaction or transactions, the Shares will consist of such consideration,
excluding cash payments for fractional Shares;
(v)    holders of Shares approve any plan or proposal for Issuer’s liquidation
or dissolution;
(vi)    the Shares cease to be listed or quoted on any of The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors);
(vii)    default by Issuer or any of its subsidiaries with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
in excess of USD25 million (or its foreign currency equivalent) in the aggregate
of Issuer and/or any such subsidiary, whether such indebtedness now exists or
shall hereafter be created (A) resulting in such indebtedness becoming or being
declared due and payable or (B) constituting a failure to pay the principal of
any such indebtedness when due and payable at its stated maturity, upon required
repurchase, upon declaration of acceleration or otherwise, and such acceleration
shall not have been rescinded or annulled or such failure to pay shall not have
been cured;
(viii)    a final judgment or judgments for the payment of USD25 million (or its
foreign currency equivalent) or more (excluding any amounts covered by
insurance) in the aggregate rendered against Issuer or any of its subsidiaries,
which judgment is not discharged or stayed within 60 days after (A) the date on
which the right to appeal thereof has expired if no such appeal has commenced,
or (B) the date on which all rights to appeal have been extinguished; or
(ix)    the price of the Shares on the Exchange at any time is equal to or
greater than USD122.
(l)    Early Unwind.  In the event the sale by Issuer of the Firm Securities
(defined under the Purchase Agreement) is not consummated pursuant to the
Purchase Agreement for any reason by the close of business in New York on
December 10, 2014 (or such later date as agreed upon by the parties) (December
10, 2014 or such later date being the “Early Unwind Date”), the Transaction
shall automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Issuer thereunder shall be cancelled and terminated and (ii) Issuer shall
pay to Dealer an amount in cash equal to the aggregate amount of costs and
expenses relating to the unwinding of Dealer’s hedging activities in respect of
the Transaction (including market losses incurred in reselling any Shares
purchased by Dealer or its affiliates in connection with such hedging
activities, unless Issuer agrees to purchase any such Shares at the cost at
which Dealer purchased such Shares) or, at the election of Issuer, deliver to
Dealer Shares with a value equal to such amount, as determined by the
Calculation Agent, in which event the parties shall enter into customary and
commercially reasonable documentation relating to the registered or exempt
resale of such Shares.  Following such termination, cancellation and payment,
each party shall be released and discharged by the other party from and agrees
not to make any claim against the other party with respect to any obligations or
liabilities of either party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date.  Dealer and
Issuer represent and acknowledge to the other that upon an Early Unwind and
following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.
(m)    No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

23
    
    

--------------------------------------------------------------------------------




(n)    Delivery of Cash. For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring the Issuer to deliver cash in
respect of the settlement of the Transaction, except in circumstances where the
required cash settlement thereof is permitted for classification of the contract
as equity by ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity, as in effect on the relevant Trade Date (including, without limitation,
where the Issuer so elects to deliver cash or fails timely to elect to deliver
Shares or Share Termination Delivery Property in respect of such settlement).
(o)    Agreements and Acknowledgements Regarding Hedging. Issuer understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction;  (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the VWAP Prices; (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the VWAP Prices, each in a
manner that may be adverse to Issuer; and (E) the Transaction is a derivatives
transaction in which it has granted Dealer an option, and Dealer may purchase
shares for its own account at an average price that may be greater than, or less
than, the price paid by Issuer under the terms of the Transaction.
(p)    Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Issuer, such delivery shall be effected through
DBSI. In addition, all notices, demands and communications of any kind relating
to the Transaction between Dealer and Issuer shall be transmitted exclusively
through DBSI.
(q)    Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010 (the
“WSTAA”), the parties hereby agree that neither the enactment of the WSTAA (or
any statute containing any legal certainty provision similar to Section 739 of
the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging or Illegality).
(r)    Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING
IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE
5 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
(s)    Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Issuer and
Dealer.
(t)    Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
(u)    Withholding Tax with Respect to Non-US Counterparties. “Indemnifiable
Tax” as defined in Section 14 of the Agreement shall not include (i) any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the Internal Revenue Code of 1986, as amended

24
    
    

--------------------------------------------------------------------------------




(the “Code”), any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”) or (ii) any U.S.
federal withholding tax imposed on amounts treated as dividends from sources
within the United States under Section 871(m) of the Code (or any Treasury
regulations or other guidance issued thereunder). For the avoidance of doubt, a
FATCA Withholding Tax is a Tax the deduction or withholding of which is required
by applicable law for the purposes of Section 2(d) of the Agreement.
(v)    Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in
its entirety and replaced by the following:
“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or the Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Confirmation or this Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or decline to accept the Proceedings on the grounds of
lacking such jurisdiction; (B) the Proceedings are commenced by a party for the
purpose of enforcing against the other party’s property, assets or estate any
decision or judgment rendered by any court in which Proceedings may be brought
as provided hereunder; (C) the Proceedings are commenced to appeal any such
court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under this Agreement or the
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”
(w)    Waiver of Trial by Jury. EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION AND THE TRANSACTION HEREUNDER.
9.    2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol:
The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol, (i)
the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section 9 (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this Section 9:



25
    
    

--------------------------------------------------------------------------------




(a)    Dealer is a Portfolio Data Sending Entity and Issuer is a Portfolio Data
Receiving Entity;
(b)    Dealer and Issuer may use a Third Party Service Provider, and each of
Dealer and Issuer consents to such use including the communication of the
relevant data in relation to Dealer and Issuer to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.
(c)    The Local Business Days for such purposes in relation to Dealer are New
York, London, Frankfurt, and Tokyo and in relation to Issuer are Houston;
(d)    The provisions in this paragraph shall survive the termination of this
Transaction.
(e)    The following are the applicable email addresses.
Portfolio Data:         Dealer: collateral.disputes@db.com
Issuer: Legal@pros.com
Notice of discrepancy:     Dealer: collateral.disputes@db.com
Issuer: Legal@pros.com
Dispute Notice:         Dealer: collateral.disputes@db.com
Issuer: Legal@pros.com


10.     NFC Representation Protocol:
(a)    The parties agree that the provisions set out in the Attachment to the
ISDA 2013 EMIR NFC Representation Protocol published by ISDA on March 8, 2013
(the “NFC Representation Protocol”) shall apply to the Agreement as if each
party were an Adhering Party under the terms of the NFC Representation Protocol.
In respect of the Attachment to the Protocol, (i) the definition of “Adherence
Letter” shall be deemed to be deleted and references to “Adherence Letter” shall
be deemed to be to this Section 2 (and references to “the relevant Adherence
Letter” and “its Adherence Letter” shall be read accordingly), (ii) references
to “adheres to the Protocol” shall be deemed to be “enters into this Agreement”,
(iii) references to “Covered Master Agreement” shall be deemed to be references
to this Agreement (and each “Covered Master Agreement” shall be read
accordingly), and (iv) references to “Implementation Date” shall be deemed to be
references to the date of this Agreement.
(b)    Issuer confirms that it enters into this Agreement as a party making the
NFC Representation (as such term is defined in the NFC Representation Protocol).
Issuer shall promptly notify Dealer of any change to its status as a party
making the NFC Representation.


11.    Transaction Reporting - Consent for Disclosure of Information:
Notwithstanding anything to the contrary herein or in the Agreement or any
non-disclosure, confidentiality or other agreements entered into between the
parties from time to time, each party hereby consents to the Disclosure of
information (the “Reporting Consent”):
(a)     to the extent required by, or necessary in order to comply with, any
applicable law, rule or regulation which mandates Disclosure of transaction and
similar information or to the extent required by, or necessary in order to
comply with, any order, request or directive regarding Disclosure of transaction
and similar information issued by any relevant authority or body or agency
(“Reporting Requirements”); or
(b)    to and between the other party’s head office, branches or affiliates; to
any person, agent, third party or entity who provides services to such other
party or its head office, branches or affiliates; to a Market; or to any trade
data repository or any systems or services operated by any trade repository or
Market, in each case, in connection with such Reporting Requirements.


“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.

26
    
    

--------------------------------------------------------------------------------






“Market” means any exchange, regulated market, clearing house, central clearing
counterparty or multilateral trading facility.


Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction. This
Reporting Consent shall be deemed to constitute an agreement between the parties
with respect to Disclosure in general and shall survive the termination of this
Confirmation. No amendment to or termination of this Reporting Consent shall be
effective unless such amendment or termination is made in writing between the
parties and specifically refers to this Reporting Consent.





27
    
    

--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms. Deutsche will make the time of execution of the Transaction
available upon request.
Deutsche is authorised for the conduct of certain activities by the Prudential
Regulation Authority. It is subject to limited regulation by the Financial
Conduct Authority and by the Prudential Regulation Authority.


DEUTSCHE BANK AG, LONDON BRANCH    




By: /s/ Lars Kestner                             
Name:    Lars Kestner
Title:    Managing Director




By: /s/ Michael Sanderson                      
Name:    Michael Sanderson
Title:    Attorney in Fact




DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with the Transaction




By: /s/ Lars Kestner                             
Name:    Lars Kestner
Title:    Attorney in Fact


By: /s/ Michael Sanderson                       
Name:    Michael Sanderson
Title:    Managing Director














    
    

--------------------------------------------------------------------------------




Agreed and Accepted By:PROS HOLDINGS, INC.


By:
/s/ Andres Reiner                               

Name: Andres Reiner
Title: President and Chief Executive Officer





    
    
    

--------------------------------------------------------------------------------




Annex A


For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.




Component Number
Number of Warrants
Expiration Date
1
9,249
2-Mar-2020
2
9,249
3-Mar-2020
3
9,249
4-Mar-2020
4
9,249
5-Mar-2020
5
9,249
6-Mar-2020
6
9,249
9-Mar-2020
7
9,249
10-Mar-2020
8
9,249
11-Mar-2020
9
9,249
12-Mar-2020
10
9,249
13-Mar-2020
11
9,249
16-Mar-2020
12
9,249
17-Mar-2020
13
9,249
18-Mar-2020
14
9,249
19-Mar-2020
15
9,249
20-Mar-2020
16
9,249
23-Mar-2020
17
9,249
24-Mar-2020
18
9,249
25-Mar-2020
19
9,249
26-Mar-2020
20
9,249
27-Mar-2020
21
9,249
30-Mar-2020
22
9,249
31-Mar-2020
23
9,249
1-Apr-2020
24
9,249
2-Apr-2020
25
9,249
3-Apr-2020
26
9,249
6-Apr-2020
27
9,249
7-Apr-2020
28
9,249
8-Apr-2020
29
9,249
9-Apr-2020
30
9,249
13-Apr-2020
31
9,249
14-Apr-2020
32
9,249
15-Apr-2020
33
9,249
16-Apr-2020
34
9,249
17-Apr-2020
35
9,249
20-Apr-2020
36
9,249
21-Apr-2020
37
9,249
22-Apr-2020
38
9,249
23-Apr-2020
39
9,249
24-Apr-2020
40
9,249
27-Apr-2020


A-1
    

--------------------------------------------------------------------------------




41
9,249
28-Apr-2020
42
9,249
29-Apr-2020
43
9,249
30-Apr-2020
44
9,249
1-May-2020
45
9,249
4-May-2020
46
9,249
5-May-2020
47
9,249
6-May-2020
48
9,249
7-May-2020
49
9,249
8-May-2020
50
9,249
11-May-2020
51
9,249
12-May-2020
52
9,249
13-May-2020
53
9,249
14-May-2020
54
9,249
15-May-2020
55
9,249
18-May-2020
56
9,249
19-May-2020
57
9,249
20-May-2020
58
9,249
21-May-2020
59
9,249
22-May-2020
60
9,249
26-May-2020
61
9,249
27-May-2020
62
9,249
28-May-2020
63
9,249
29-May-2020
64
9,249
1-Jun-2020
65
9,249
2-Jun-2020
66
9,249
3-Jun-2020
67
9,249
4-Jun-2020
68
9,249
5-Jun-2020
69
9,249
8-Jun-2020
70
9,249
9-Jun-2020
71
9,249
10-Jun-2020
72
9,249
11-Jun-2020
73
9,249
12-Jun-2020
74
9,249
15-Jun-2020
75
9,249
16-Jun-2020
76
9,249
17-Jun-2020
77
9,249
18-Jun-2020
78
9,249
19-Jun-2020
79
9,249
22-Jun-2020
80
9,249
23-Jun-2020
81
9,249
24-Jun-2020
82
9,249
25-Jun-2020
83
9,249
26-Jun-2020
84
9,249
29-Jun-2020
85
9,249
30-Jun-2020
86
9,249
1-Jul-2020


A-2
    

--------------------------------------------------------------------------------




87
9,249
2-Jul-2020
88
9,249
6-Jul-2020
89
9,249
7-Jul-2020
90
9,249
8-Jul-2020
91
9,249
9-Jul-2020
92
9,249
10-Jul-2020
93
9,249
13-Jul-2020
94
9,249
14-Jul-2020
95
9,249
15-Jul-2020
96
9,249
16-Jul-2020
97
9,249
17-Jul-2020
98
9,249
20-Jul-2020
99
9,249
21-Jul-2020
100
9,249
22-Jul-2020
101
9,249
23-Jul-2020
102
9,249
24-Jul-2020
103
9,249
27-Jul-2020
104
9,249
28-Jul-2020
105
9,249
29-Jul-2020
106
9,250
30-Jul-2020
107
9,250
31-Jul-2020
108
9,250
3-Aug-2020
109
9,250
4-Aug-2020
110
9,250
5-Aug-2020
111
9,250
6-Aug-2020
112
9,250
7-Aug-2020
113
9,250
10-Aug-2020
114
9,250
11-Aug-2020
115
9,250
12-Aug-2020
116
9,250
13-Aug-2020
117
9,250
14-Aug-2020
118
9,250
17-Aug-2020
119
9,250
18-Aug-2020
120
9,250
19-Aug-2020




A-3
    